Per Curiam.

The findings of the Referee that respondent failed to comply with rules 4-A and 4-B of the Special Rules Regulating the Conduct of Attorneys in the First Judicial Department, and that respondent had converted his clients’ share of settlement money received in two cases are confirmed. It appears, however, that respondent, who had only limited experience in the practice of law, failed to file the statement of retainer required by rule 4-A upon the erroneous assumption that if he was to receive a share of the contingent fee the statement need be filed only by the attorney of record. The failure to remit the clients’ share of the settlement proceeds within 10 days, as required by rule 4-B, was the result of a dispute over expenses and disbursements between respondent and the original attorney of record. The existence of such a dispute did not, however, justify the withholding of sums owing to the clients nor the withdrawal by respondent of so much from his special account that the balance therein was insufficient to cover the clients’ funds. Although respondent paid his clients their shares in full upon complaint being made to the Bar Association, he appears to have disregarded his obligation to safeguard his clients’ shares of the settlement proceeds as trust funds. The lapses appear to be attributable to respondent’s inexperience rather than any dishonesty or moral fault. Under the circumstances, respondent should be censured.
Botein, P. J., M. M. Frank, Várente, Stevens and Bastow, JJ., concur.
Respondent censured.